DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on 12/2/2020, wherein claims 21-32 are pending, and claims 21 and 27 are amended.

Double Patenting
Claim 21-32 of this application is patentably indistinct from claims 10-15 of Application No. 15/430855.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of copending Application No. 15/430855.  Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 21-32 are made obvious by claims 10-15 of co-pending Application No. 15/430855.  A claim has been mapped out below as example.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application (15/274059)
Copending Application (15/430855)
:

a memory having computer readable instructions; and
a processing device for executing the computer readable instructions for performing a method for providing highly available and scalable access to a restricted access service through a representational state transfer (RESTful) interface, the method comprising:

calculating, by the processing device, an average idle time for an application over a plurality of selectable intervals, the average idle time being based on an idle time during each of the plurality of selectable intervals, the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the the application during one of the plurality of selectable intervals;

determining, by the processing device, whether the average idle time exceeds a first threshold; 

responsive to determining that the average idle time does not exceed the first threshold, initiating, by the processing device, a new instance of the application,

wherein the restricted access service is called with a departmental credential, wherein the access to the restricted access service is verified based on a user credential, and wherein a performance policy configuration of the restricted access service is configured based on the departmental credential.





providing highly available and scalable access to a restricted access service through a representational state transfer (RESTful) interface, the method comprising:


calculating, by the processing device, an average idle time for an application over a selectable interval, the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application, wherein the application is a backend application; 

determining, by the processing device, whether the average idle time exceeds a first threshold; 

responsive to determining that the average idle time does not exceed the first threshold, initiating, by the processing device, a new instance of the application,

wherein access to the restricted access service is verified based on a user credential.


The examiner recognizes that the co-pending application is directed to a method while the present application is directed to a product and system. However, they are not patentably distinct from each other because each performed the same steps, and a method performing the same set of steps as embodied in a computer medium was well known in the art at the time of the claimed invention. Therefore, it is readily obvious to one of ordinary skill in the art that the co-pending application's method is equivalent to the present application's claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 21 recites “an average idle time …over a plurality of selectable intervals…the idle time being an amount of time between completing a request for a first instance of the application and beginning a second request for a second instance of the application during one of the plurality of selectable intervals…”, which is not described in the Specification.
The Applicants’ specification states the following [3, 29, 31, 40,42]:
“…method may include: measuring, by the processing device, an idle time that represents an amount of time that an application is idle; measuring, by the processing device, an execution time that represents an amount of time that the application takes to execute a RESTful application program interface request; calculating, by the processing device, an average time for the application, wherein the average time is based on the idle time and the execution time over a selectable interval…”
“…a backend application may measure the time that the application is idle (i.e., waiting to receive a RESTful request). This can be measured by using the time from when the backend application last finished processing a request until the time that the application is woken up again to process a new request”
“A backend application may use the measured time to calculate a running total by adding the measured times. The running total can then be used to calculate an dividing the running total over a period, which can be any selectable or user-definable interval”
“…measuring an idle time, wherein the idle time represents an amount of time that an application is idle…”
“…calculating an average time for the application, wherein the average time is based on the idle time and the execution time over a selectable interval…”
Regarding the average time calculation, the portion of Applicant’s specification describes calculating an average time over a selectable interval, in another word, as commonly understood, average idle within a selectiable interval.
Regarding the idle time definition, the portion of Applicant’s specification describes idle time represents an amount of time that an application is idle.
Thus, the Specification does not describe anywhere, “an average idle time…over a plurality of selectable intervals” where it means “idle time during each of the plurality of selectable intervals”.  Indeed, Specification teaches a simple, well known, concept of average, where the average of multiple measured idle time values are averaged within a single selectable period.  Consequently, the Specification does not describe calculating…an average idle time for an application over a plurality of selectable intervals, the average idle time being based on an idle time during each of the plurality of selectable intervals.  
Regarding what is an individual idle time as claimed, the portion of Applicant’s specification describes a well known definition of idle time represents an amount of time that an application is idle.
for a first instance of the application and beginning a second request for a second instance of the application…”  In another word, now applicant is claiming idle time is no longer the clearly understood and described within Specification understanding, but rather between when one instance of the application stops handling a request, and a different instance of the application starts handling another thread.  Indeed, such a limitation claims embodiments where idle time includes periods when the application is not actually idle, including when the first instance of application handles another request and when second instance of the application finished handling a preceding own request after first instance.  Here, the claim language introduces herebefore unknown concept of idle time between separate request handling instances (threads) that does not indicate idle time as defined in the specification itself, i.e., the application is idle, across the application.   
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As for claim 27, it contains similar defects as claim 21 above.  Thus it is rejected under the same rationales.
As for dependent claims 22-26 and 28-32, they are rejected for failure to cure the defect of the claim upon which they depend.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations are unclear and indefinite:
As for claim 21: it is unclear what is meant calculating…an average idle time over a plurality of selectable intervals…the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application…” because the end of a first request for a first instance of the application and the beginning of a second request by a separate and distinct instance of the application does not indicate an idle time of the application or the system upon which it runs as other application instances.  The claim language doesn’t even indicate a single thread’s actual idle time, let alone how to use the claimed limitation to arrive at an actual idle time of the application or the system as explained within the Specification.  For the purpose of examination, Examiner assume the claim limitation is met by any average calculation (i.e., idle times divided by the number of idle times measured, or over multiple periods), and any indication of either threads of applications are idle, application is idle, or system is idle. 
As for claim 21: it is unclear what is the met and bound of “departmental credential” as no explanation besides blank recitation of “departmental credential 
As for claim 21: it is unclear what is meant by “wherein the restricted access service is called with a departmental credential…and wherein a performance policy configuration of the restricted access service is configured based on the departmental credential because the claim is for providing highly available and scalable access that includes a calculating, determining and initiating steps.  Nowhere does it contain a calling step nor is a performance policy configuration used anywhere, thus, it is entirely unclear what step is the “wherein…” step further limiting in the claim.  Indeed, a survey of the specification reveal no connection between performance policy configurations to how that affects calculating the average idle time.  For the purpose of examination, Examiner assume verification of access based on user credential at any point satisfies, and a performance policy is broadly interpreted as any resource limitation on executing workload and does not need to be related to the calculating, determining, initiating steps. 
As for claims 27, they contain similar limitations as claim 21 above.  Thus, they are rejected under the same rationales.  
As for dependent claims 22-26 and 28-32, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPUB 2017/0048163 A1), in view of Hoyer et al. (US PAT 6263361 B1), further in view of Molotsi (US PAT 8438579), further in view of Chrysanthakopoulos et al. (US PGPUB 2017/0374177).

As for claim 21, Pan teaches A system comprising: 

calculating, by the processing device, an average idle time for an application, the idle time being an amount of time that the application is idle during an interval (paragraph 75 in view of paragraphs 49 and 55.  Examiner note, the “average resource utilization” in the prior art inherently is over an interval because average is mathematically based on values measured over a period of time – an interval.  Moreover, the measurements are specific to the instances of the application, thus, it reflects the resource utilization of the application.  The average resource utilization is a form of measuring how much the resource is utilized or not utilized, the idle time of the application is understood as the time during which the CPU servicing the application instances are not being utilized.);
determining, by the processing device, whether the average idle time exceeds a first threshold (paragraph 75 in view of paragraphs 49 and 55.  …”average resource utilization by the instances for a particular application is greater than or equal to a predetermined first upper limit value…”  As noted above, the average resource utilization in the prior art is inherently over an interval because average, by definition, is mathematically based on values measured over a known period of time – an interval.);
responsive to determining that the average time does not exceeds a first threshold, initiating, by the processing device, a new instance of the application (paragraph 75, “increase instances for the particular application” Examiner note, 

While Pan teaches the applications functioning as network service applications, and it is well-known in the art that RESTFUL api uses HTTP and other well known network communication protocols (See, e.g., examiner search note on “restful API” dated 11/30/2018).  Nevertheless, in the interest of compact prosecution, Examiner will note that Pan does not explicitly teach the method is directed to request based service provided through a representational state transfer API, or that the average idle time is based on an idle time during each of the plurality of intervals.
However, Hoyer teaches a known method of RESTful API based request (Abstract, Examiner note, RESTful API is merely a set of rules for execution of applications, utilizing HTTP API to a webserver to obtain resources.  See, e.g., examiner search note on “restful API” results attached for examples of the intersection between web services and RESTful API), including calculating an average idle time for an application over a plurality of selectable intervals (col. 10, lines 20-67, “update interval”, “duration”, “response time”, “idle time”, and “…running average of each performance measurement…”  Where it is obvious the system is capable of collecting data over programmable duration of intervals to collect data, and of which the data is then averaged) based on a first time stamp and a second time stamp including beginning of a request and completing a request (col. 10, lines 3-4, “Response time is 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Hoyer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hoyer to the teachings of Pan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying measurement of performance data over multiple intervals, and measuring response time of calls to Pan with measurement of utilization levels that can be dynamically updated accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow detailed analysis of performance measurements taken at regular intervals (Hoyer, col. 1, lines 38-44).

While Hoyer clearly teaches time stamp based calculation of performance characteristics of application, including idle time, and it specifically calculates response time, thus, it necessarily knows the beginning of any requests and completion of of any requests.  Furthermore, it is trivial and inversely proportionate the amount of time to execute (thus getting a request response), and the amount of idle time.  Nevertheless, 
However, Molotsi teaches a known method of application instance load balancing including determing idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application (Fig. 2 – monitor One or more applications (s), Abstract, “start idle event time stamp” and “end idle event time stamp”  Prior art measure an application’s specific task idle times by using a start stamp and end stamp between when app finished a previous work and when next piece of work starts).  This known technique is applicable to the system of Pan and Hoyer as they both share characteristics and capabilities, namely, they are directed to workload monitoring and management in networked workload processing environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Molotsi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Molotsi to the teachings of Pan and Hoyer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying idle time being an amount of time between a first time stamp and a second time stamp, where idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application to Pan and Hoyer with measurement of 

Pan, Hoyer, and Molotsi do not explicitly teach a restricted access service is called with a departmental credential, wherein access to the restricted access service is verified based on a user credential, and wherein a performance policy configuration of the restricted access service is configured based on the departmental credential.
However, Chrysanthakopoulos teaches a known method of managed infrastructure as a service through HTTP, a form of Restful API, including a restricted access service is called with a departmental credential [role/user group] (paragraph 78 and 85, authorization is implemented via roles/user group to call on a service), wherein access to the restricted access service is verified based on a user credential (paragraph 78 and 85, authentication is based on user), wherein a performance policy configuration of the restricted access service is configured based on the departmental credential. (paragraph 83.  Each role (i.e. user group/department) has a policy for access to specific resources). This known technique is applicable to the system of Pan, Hoyer, and Molotsi as they both share characteristics and capabilities, namely, they are directed to workload management in networked workload processing environments based on RESTful APIs.


As for claims 27, they contain similar limitations as claims 21 above.  Thus, they are rejected under the same rationales.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi , and Chrysanthakopoulos, further in view of Huang (CN 105677408A). 

As for claim 22, Pan also teaches the system further comprising, responsive to determining that the average time exceeds a second threshold, de-registering, by the 
Pan, Hoyer, Molotsi , and Chrysanthakopoulos do not explicitly teach the instantiation or de-registering of an application from a web server based on primary designation do not explicitly teach the application is not terminated when the application is designated as a primary application.
However, Huang teaches preventing automated removal of application only when it is designated as a primary application (Abstract.  Examiner notes, during auto management, when the only time the application is prevented from removal is when designated as a primary application, then it would be obvious to a person of ordinary skill in the art when it is not a primary application the system does not prevent it from being removed because doing so distinguishes primary vs non-primary application instances).
It would have been obvious to a person of ordinary skill before the effective filing date of the application to incorporate Huang’s teaching of application is not terminated when the application is designated as a primary application into Pan and Hoyer’s teaching of removing applications because they are directed to worker instance/application instance management and because doing so improves critical application's resistance to deletion that causes failures in systems (Huang, Abstract).

As for claims 28, they contain similar limitations as claims 22 above.  Thus, they are rejected under the same rationales.

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos as applied in claims 21 and 27 above, further in view of Dotan-Cohen et al. (US PGPUB 2015/0220316). 

As for claim 23, Pan, Hoyer, Molotsi, and Chrysanthakopoulos do not explicitly teach terminating the application by a user when the application is designated as a primary application.
However, Dotan-Cohen teaches a known method of managing application instances comprising terminating the application by a user when the application is designated as a primary application [permanent application] (paragraph 47, in view of paragraph 46.  Examiner note, present application does not teach the criteria by which an application is determined to be “primary” vs non-primary, only that it is deemed important without teaching specific basis of that determination.  Consequently, any distinguishing of different applications on any basis for “importance” can be interpreted as primary vs non-primary.  Here, automatic uninstallation can be performed on evanescent (non-primary) applications, whereas permanent (primary applications) applications require user actively approving of uninstallation, thus, it is deemed terminated by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Dotan-Cohen’s teaching of user 

As for claim 29, it contains similar limitations as claim 23 above.  Thus, it is rejected under the same rationales.

Claims 24-25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi, and Chrysanthakopoulos as applied in claims 21 and 27 above, further in view of Downer et al. (US PGPUB 20070162785A1).

As for claim 24, Pan, Hoyer, Molotsi, and Chrysanthakopoulos do not explicitly teach redeploying the application when it is determined that the application terminates unexpectedly.
However, Downer teaches a method of redeploying [restoring] application when it is determined that the application terminates unexpectedly (Abstract).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Downer’s teaching of redeploying application when it is determined that the application terminated unexpectedly into Pan, Hoyer, 

As for claim 25, Downer also teaches wherein initiating the new instance of the application comprises submitting a job to start the new instance of the application (Fig. 3 – item 355 “application restart”.  It is noted because any task performed is necessarily submitted for performance or system would be incapable of performing the task,).

As for claims 30-31, they contain similar limitations as claim 24-25 above.  Thus, they are rejected under the same rationales.

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Hoyer, Molotsi , and Chrysanthakopoulos as applied in claims 21 and 27 above,  further in view of Arguelles et al. (US PAT 9396039)

As for claim 26, Pan, Hoyer, Molotsi , and Chrysanthakopoulos do not explicitly teach global value to ensure new instance does not violate a maximum number of applications allowed.
However, Arguelles teaches a known method of worker allocation and deallocation including initiating the new worker/application thread including obtaining a global configuration value to ensure that the new instance of the application does not violate a maximum number of applications allowed (Fig. 7 - item 730, col. 13, 52-56).


As for claim 32, it contains similar limitations as claim 26 above.  Thus, it is rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim 21-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In addition, Applicant’s arguments are not persuasive for the following reasons:
Applicant Representative argues:
Argument I: “The specification clearly discusses calculating an average idle time over a plurality of selectable intervals (see, for example, paragraph 31-33) as such, while the present application does not explicitly use the words, a person of ordinary skill in the art would readily appreciate that calculating an 
Argument II: “In the present case, Examiner has not asserted, let alone established, why the claimed features are believed to be indefinite from the perspective of one of ordinary skill in the art.  As such, the Office Action failed to make a prima facie rejection of the claims under 35 USC 112(b). (App. Arg. Pg. 8).
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraph 7 above.  In addition, Examiner note two issues.  First, Applicant’s response ignores the 112(a) issue raised that was bolded in the Office action regarding the lack of teaching of idle time based on time between a first request completing by a first instance of an application to a second request starting by a second instance of an application.  As explained previously and in more detail above, the time between said two points in time does not indicate any idle time as commonly understood.  Indeed, the fact a first instance of application completed a request in no way affects whether the 2nd instance is working or idling at all, and vice versa.  Consequently the measurement as claimed fail to teach any idle time commonly understood. let alone representing idle time related to the application.  In view of this, Applicant’s specification entirely failed to describe how to obtain an idle time measurement by using 1 point in time from different instances of application.  Applicant failed to address this issue in the response.  Thus, applicant’s argument is not persuasive.

As for Argument II, see paragraphs 9-10 above.  In addition, Examiner note Applicant’s assertion is a general allegation with no substantive support.
Turning to the substantive issue, as discussed above, because the specification failed to teach a plurality of selectable intervals, it is unclear what is meant by the claim language.  
Importantly, it is not clear what is meant by “the idle time being an amount of time between completing a first request for a first instance of the application and beginning a second request for a second instance of the application…” because between those two points in time does not indicate either the first thread is idle, or the second thread is idle, or the application is idle.  As demonstrated in a simple example, after completing a first request for a first instance, the first instance can start another request before or after the second request for a second instance that is a separate instance.  Examiner note, while note explicitly stated, specification discussion of the concept of “instance” seem to be for scalability, i.e., more instances can handle more work in parallel, and you can control the number of them running in parallel (see, e.g., paragraphs 28 and 32).  Thus, the time between any requests handled by one instance is meaningless relative to another point in time for a request handled by a separate instance, and is not known to indicate the idle time of the application overall.  Consequently, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199